Citation Nr: 1013532	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-23 753	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative changes at C4-5.

2.  Entitlement to an initial rating in excess of 20 percent 
for disc dehydration at L1-S1.

3.  Entitlement to a rating in excess of 10 percent for right 
thigh radiculopathy from January 25, 2007, to October 1, 
2009.

4.  Entitlement to a rating in excess of 10 percent for left 
thigh radiculopathy from March 22, 2007, to October 1, 2009.

5.  Whether severance of service connection for right thigh 
radiculopathy and left thigh radiculopathy effective from 
October 1, 2009, was proper.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


REMAND

The Veteran had active duty service from October 1973 to May 
1975; the Veteran also had 6 months of active duty prior to 
October 23, 1973.  Additionally, he served on active duty 
from March 2005 to January 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky and Huntington, West Virginia.

The Board notes that a March 2008 rating decision granted a 
separate compensable rating for right thigh radiculopathy and 
a separate compensable rating for left thigh radiculopathy.  
Both separate radiculopathy ratings were awarded as 
representative of symptoms due to the Veteran's service-
connected disc dehydration at vertebrae L1 to S1.  However, 
both ratings were later terminated effective from October 1, 
2009.  This was all done during the pendency of the appeal 
for a higher rating for low back disc disease.  The RO 
characterized the cessation of the disability ratings as a 
severance of service connection.  (The severance was done by 
a June 2009 rating decision, and the termination was made 
effective from September 1, 2009, but the termination date 
was later changed to October 1, 2009, by a July 2009 
decision.)  The Board finds that the separate ratings were 
awarded pursuant to Note 1 under the General Rating Formula 
for Diseases and Injuries of the Spine, which requires that 
the adjudicator "evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code."  38 C.F.R. § 471a (2009).  The Veteran's 
representative has argued that the ratings for radiculopathy 
are intertwined with the issue developed for appeal-
entitlement to a higher rating for disability of the low 
back.  The Board agrees.  Thus, the Board has characterized 
the issues as they appear above on the title page.  This 
includes the question of whether the "severance" was 
proper.  

The Veteran contends that his service-connected degenerative 
changes at vertebrae C4-5 and disc dehydration at vertebrae 
L1-S1 have been more disabling than indicated by the assigned 
rating.  He therefore contends that higher initial ratings 
are warranted, including higher ratings for radiculopathy.

Additionally, in a May 2008 statement and at a December 2009 
hearing, the Veteran contended that his service-connected 
disabilities effectively prevent him from securing and 
maintaining gainful employment.  Hearing Transcript at 5-7, 
19.  Thus, the Board finds that the Veteran has raised a 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU); however, the AOJ has not adjudicated such 
a claim.  This is now required.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  Additionally, because new evidence obtained 
in the adjudication of a TDIU claim may have a bearing on the 
Veteran's claims of higher initial ratings for service-
connected degenerative changes at vertebrae C4-5 and disc 
dehydration at vertebrae L1-S1, those claims are also 
remanded for re-adjudication following a determination on the 
issue of TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment 
records, not already of record, pertinent 
to all service-connected 


disabilities from the Lexington VAMC, and 
any other medical facility identified by 
the Veteran, and associate the records 
with the claims folder.  Assist the 
Veteran in obtaining any identified 
records.

2.  Send the Veteran a complete notice 
letter in full compliance with the VCAA.  
Include in the letter information 
relevant to a claim for TDIU.

3.  After any additional treatment 
records have been associated with the 
claims file, schedule the Veteran for a 
VA examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
are conducted necessary to apply rating 
criteria relative to the issues on appeal 
and to provide the opinion requested 
below. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran's service-connected 
disabilities combine to make him unable 
to secure or follow substantially gainful 
employment.  The opinion should take into 
account the Veteran's employment history, 
and his educational and vocational 
attainment.  However, the examiner should 
not consider the impact of any non-
service-connected disabilities on his 
employability.  The bases for the opinion 
provided should be explained in detail.  
(The Board recognizes that a certain 
degree of conjecture is 


required to arrive at any medical 
opinion; the examiner should state his or 
her opinion regarding employability due 
to service-connected disability even if a 
certain level of speculation is required 
to do so.)  Findings should also be made 
necessary to rate the cervical spine 
disability, the low back disability, and 
any neurologic abnormalities associated 
with either.  

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other 
development deemed appropriate, 
adjudicate the claim for higher ratings 
on appeal and the claim of entitlement to 
TDIU.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC).  The SSOC 
should address the decision to sever 
service connection for right thigh 
radiculopathy and left thigh 
radiculopathy.  All laws and regulations 
governing severance and an explanation 
for the AOJ's decision should be 
included.  The Veteran and his 
representative should be given an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

